Case 9:21-cv-80517-BB Document 4 Entered on FLSD Docket 03/10/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-80517-BLOOM

 LEE MITCHELL JOHNSON,

        Plaintiff,

 v.

 LT. CASTILLO, et al.,

        Defendants.
                                        /

                                               ORDER

        THIS CAUSE is before the Court on pro se Plaintiff Lee Mitchell Johnson’s Application

 to Proceed in District Court without Prepaying Fees or Costs (“Application”), ECF No. [3].

 Plaintiff did not include a six-month account statement with his application as required by 28

 U.S.C. § 1915(a)(2) because the facility where he is confined, Palm Beach County West Detention

 Center, refused to provide it to him. Id. at 2. Although Plaintiff’s application is legally deficient,

 the Court takes judicial notice of Plaintiff’s four prior complaints filed pursuant to 42 U.S.C. §

 1983 wherein the Court granted Plaintiff in forma pauperis (“IFP”) status. See Johnson v.

 Williams, Case No. 20-CV-80709-RUIZ, (S.D. Fla. May 13, 2020), ECF No. [6] (order granting

 IFP); Johnson v. Lindor, Case No. 20-CV-81032-MIDDLEBROOKS, (S.D. Fla. July 7, 2020),

 ECF No. 5 (order granting IFP); Johnson v. Alfred, Case No. 20-CV-81961-COOKE, (S.D. Fla.

 Oct. 27, 2020), ECF No. 4 (order granting IFP); Johnson v. Ferguson, Case No. 20-CV-81963-

 WILLIAMS, (S.D. Fla. Nov. 6, 2020), ECF No. 7 (order granting IFP).

        The Application is governed by 28 U.S.C. § 1915(b). A prisoner granted leave to proceed

 IFP is required to pay the $350.00 filing fee but may do so in installments. See 28 U.S.C. §

 1915(b)(1).
Case 9:21-cv-80517-BB Document 4 Entered on FLSD Docket 03/10/2021 Page 2 of 3

                                                                     Case No. 21-cv-80517-BLOOM


        Plaintiff must make an initial payment of “20 percent of the greater of — (A) the average

 monthly deposits to the prisoner’s account; or (B) the average monthly balance in the prisoner’s

 account for the 6-month period immediately preceding the filing of the complaint or notice of

 appeal.” 28 U.S.C. § 1915(b)(1). In addition to the initial filing fee, Plaintiff must “make monthly

 payments of 20 percent of the preceding month’s income credited to the prisoner's account.” 28

 U.S.C. § 1915(b)(2). This filing fee will be collected even if the Court dismisses the case because

 it is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks money

 damages against a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2).

        Plaintiff is entitled to proceed IFP. At the time of filing the Application, Plaintiff attested

 that he had a balance in his checking or savings account of $0.00. ECF No. [3] at 3. Plaintiff has

 established that he cannot at present pay even the partial filing fee. “In no event shall a prisoner be

 prohibited from bringing a civil action or appealing a civil or criminal judgment for the reason that

 the prisoner has no assets and no means by which to pay the initial filing fee.” 28 U.S.C. §

 1915(b)(4).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.      Plaintiff’s Application to Proceed in District Court without Prepaying Fees or

                Costs, ECF No. [3], is GRANTED to the extent that the plaintiff need not prepay

                even a partial filing fee in this case or cost for service of process.

        2.      Plaintiff owes the United States a debt of $350.00 which must be paid to the Clerk

                of the Court as funds become available.

        3.      The jail/prison having custody of the Plaintiff must make payments from the

                prisoner’s account to the Clerk of this Court each time the amount in the account

                exceeds $10.00 until the full filing fee of $350.00 is paid.




                                                   2
Case 9:21-cv-80517-BB Document 4 Entered on FLSD Docket 03/10/2021 Page 3 of 3

                                                              Case No. 21-cv-80517-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on March 9, 2021.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Lee Mitchell Johnson, Pro Se
 #0384240
 West Detention Center
 Inmate Mail/Parcels
 P.O. Box 1450
 Belle Glade, FL 33430

 Warden,
 West Detention Center
 Inmate Mail/Parcels
 P.O. Box 1450
 Belle Glade, FL 33430

 Financial Department,
 United States District Court, Southern District of Florida




                                                  3
